


Exhibit 10-1
Gannett Co., Inc.
Compensation for Non-Employee Directors


Annual Fees


Each director is entitled to receive an annual retainer fee of $87,500. The
independent Chairman of the Board is entitled to receive an additional annual
retainer fee of $100,000 and each committee chair is entitled to receive an
additional annual retainer fee of $15,000.


Retainer fees are paid quarterly in the case of cash. In lieu of receiving
annual retainer fees in cash, directors may elect to receive their fees in
shares of restricted stock with a grant date value equal to 110% of the
applicable cash fee, based on the closing market price of the Company's common
stock on the grant date. These restricted shares generally vest at a rate of
1/4th of the shares per quarter after the grant date, receive dividends and are
held by the Company for the benefit of the director until he or she leaves the
board at which time vested shares are delivered to the director.


In addition, upon each annual meeting of shareholders, each director is entitled
to receive a long-term award of restricted stock with a grant date value equal
to $87,500 based on the closing market price of the Company's common stock on
the grant date. These restricted shares generally vest at a rate of 1/36th of
the shares per month, receive dividends and are held by the Company for the
benefit of the director until he or she leaves the board at which time the
vested shares are delivered to the director.


Special Vesting Rules


Upon the retirement of a non-employee director due to the age of service
limitations set forth in the Company's bylaws, the director's restricted stock
would vest immediately and, for any non-employee director who completed at least
three full years of service on the board, stock options would vest immediately.
Options and restricted stock also automatically vest upon a change of control of
the Company. If a non-employee director ceases to be a director for reasons
other than the age of service limitations set forth in the Company's bylaws, the
director's unvested shares of restricted stock and unvested options are
forfeited, except that, if the director leaves after having completed (i) at
least three full years of service on the board, his or her options will vest for
one additional year and he or she will have that extra year to exercise any
vested options, (ii) at least six full years of service on the board, he or she
will have two years of added vesting and exercise time, and (iii) nine or more
full years of service on the board, he or she will receive three years of added
vesting and exercise time. All unvested options will continue to vest during
such post-termination exercise period in accordance with the option's original
vesting schedule.


Deferral


Directors may elect to defer their cash or restricted stock fees under the
Company's Deferred Compensation Plan, which for cash fee deferrals provides for
ten deemed investment options, including mutual funds and a Company common stock
fund. Deferred fees paid as restricted stock must be invested in the Company's
common stock fund of the Deferred Compensation Plan.


Other Compensation


Directors receive travel accident insurance of $1,000,000 and a match from the
Gannett Foundation of charitable gifts made by directors up to a maximum of
$10,000 each year.


Expenses


Directors are reimbursed for their reasonable expenses of attending board and
committee meetings.




